DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. Claims 11 and 13-19 filed October 26th 2020 are currently pending. 
Priority
Acknowledgement is made of the divisional application of Application 14996560 filed 01/15/2016, now U.S. Patent 10,813,897. Application 14996560 is a continuation-in-part of Application 13448088, now U.S. Patent 9,469,599. Application 13448088 is a continuation of Application 13409738 filed 03/01/2012.
  
Claim Rejections - 35 USC § 112-Paragraph B
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 embraces the limitation of “carbomer 934”.  CARBOMER is a live US trademark for specialty chemicals. (Serial number 78242328.) Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe polyacrylic acid crosslinked with allyl sucrose or allyl pentaerythritol as shown in the carbomer 934 product page. Accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11, 13-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Lee (US2004/0068007 published 04/08/2004), Sandborn (US 4,575,515 published 03/11/1986), Samuels (US2002/0006435 published 01/17/2002) and Kisak (WO2008/049020 published 04/24/2008).
 Lee (US2004/0068007 published 04/08/2004) teaches transdermal diclofenac cream compositions comprising 2.9% wt. diclofenac, 2.3% wt. lidocaine, acetone, polyoxyethylene sorbitan fatty acid esters, carboxypolymethylene and water ([0009]-[0010], [0105]-[0111]). Lee teaches that diclofenac sodium salt is an alternative source of diclofenac for the topical composition, and that DMSO is an alternative solvent to dissolve the diclofenac instead of acetone ([0025]-[0029]).  
 However, Lee does not specifically teach formulating diclofenac with DMSO propylene glycol and glycerin. Lee additionally does not specifically teach employing equivalent amounts of lidocaine and prilocaine in the cream composition, in amounts between 1.5% wt. and 2.25% wt. of the topical cream composition. In addition, Lee does not specifically teach wherein diclofenac is present in 0.1-0.75% wt. of the topical composition. 
Sandborn (US 4,575,515 published 03/11/1986) teaches topical diclofenac compositions. Sandborn exemplifies formulating diclofenac in a composition comprising DMSO, glycerin, water and propylene glycol (col. 3 lines 1-20). Sandborn teaches that glycerol and propylene glycol are each hydroxy radical scavengers and assist in the medicinal effect of DMSO in the solution (Col. 2 lines 45-55). Sandborn teaches that said diclofenac-DMSO compositions penetrate deeply into the affected parts of the body while protecting the skin against dehydration (col. 1 lines 65 through col. 2 lines 1-10, 40-55). 
Therefore, one of ordinary skill in the art prior to the time of the invention would have found it prima facie obvious to formulate diclofenac in the topical cream composition of Lee with DMSO, propylene glycol and glycerin in view of the teachings of Sandborn. Motivation to utilize DMSO, propylene glycol and glycerin to formulate diclofenac in the composition of Lee flows logically from the fact that said components help diclofenac penetrate deeply into the affected parts of the body, scavenge hydroxy radicals  while inhibit drying out the skin when administered. 
 However, the combination of Lee and Sandborn do not explicitly teach employing equivalent amounts of lidocaine and prilocaine in the cream composition, in amounts between 1.5% wt. and 2.25% wt. of the topical cream composition. In addition, Lee does not specifically teach wherein diclofenac is present in 0.1-0.75% wt. of the topical composition.
 Samuels (US2002/0006435 published 01/17/2002) teaches topical anesthetic cream compositions. Samuels teaches that the most commonly used topical anesthetic is EMLA cream, which contains 2.5% lidocaine, 2.5% prilocaine, sodium hydroxide and the same inactive ingredients present within the diclofenac-lidocaine cream composition of Lee (emulsifier polyoxyethylene sorbitan fatty acid esters, thickening agent carboxypolymethylene and water) ([0040]-[0042]). Samuels teaches that said topical anesthetic composition is suitable to incorporate additional therapeutic agents, including the anti-inflammatory diclofenac ([0092]-[0093]). 
Therefore, one of ordinary skill in the art prior to the time of the invention would have found it prima facie obvious to substitute the lidocaine component in the diclofenac cream composition of Lee, for an alternative anesthetic component such as a cream which contains equal parts 2.5% lidocaine, 2.5% prilocaine in order to arrive at the presently claimed topical composition in view of Samuels. 
MPEP 2143 provides rationale for a conclusion of obviousness including: (B): Simple substitution of one known element for another to obtain predictable results; 
In the present case, both Lee and Samuels teach that creams comprising lidocaine, polyoxyethylene sorbitan fatty acid esters, carboxypolymethylene and water,  or alternatively comprising polyoxyethylene sorbitan fatty acid esters, carboxypolymethylene and water and lidocaine and prilocaine in matching 2.5% amounts are each suitable topical anesthetic creams to formulate diclofenac with in order to yield a transdermal composition. Accordingly, said artisan would have readily predicted that the resulting diclofenac cream of Lee and Sandborn, formulated in a cream comprising polyoxyethylene sorbitan fatty acid esters, carboxypolymethylene and water and lidocaine and prilocaine in matching 2.5% amounts would provide adequate analgesia to the administered patient. 
 However, the combination of Lee, Sandborn and Samuels do not specifically teach wherein diclofenac is present in 0.1%-0.75% wt. of the topical composition. 
 Kisak (WO2008/049020 published 04/24/2008) teach preparation of transdermal diclofenac compositions comprising diclofenac, propylene glycol, glycerol, DMSO and water to treat pain in a subject in need ([0022]-[0024]). Kisak teaches that diclofenac is present in a range of 0.1 to 10% wt. of the transdermal composition, such as 0.5% wt., which overlaps with the amount embraced within the instant claims ([0055], [0079]). Applicant is reminded of MPEP 2144.05 in where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Therefore, one of ordinary skill in the art prior to the time of the invention would have found it prima facie obvious to adjust the concentration of diclofenac in the topical cream composition of Lee, Sandborn and Samuels, from 2.9% wt. to 0.5% wt. of the composition in view of Kisak. 
Motivation to reduce the concentration of diclofenac from 2.9% wt. to 0.5% wt. flows logically from the fact that each concentration of diclofenac was recognized in the art as being an effective concentration for transdermal delivery in order to treat pain in a subject in need.  MPEP 2144.05 teaches that “[A] range can be disclosed in multiple prior art references instead of in a single prior art reference depending on the specific facts of the case. Iron Grip Barbell Co., Inc. v. USA Sports, Inc., 392 F.3d 1317, 1322, 73 USPQ2d 1225, 1228 (Fed. Cir. 2004). The patent claim at issue was directed to a weight plate having 3 elongated openings that served as handles for transporting the weight plate. Multiple prior art patents each disclosed weight plates having 1, 2 or 4 elongated openings. 392 F.3d at 1319, 73 USPQ2d at 1226. The court stated that the claimed weight plate having 3 elongated openings fell within the "range" of the prior art and was thus presumed obvious. 392 F.3d at 1322, 73 USPQ2d at 1228. The court stated that the "range" disclosed in multiple prior art patents is "a distinction without a difference" from previous range cases which involved a range disclosed in a single patent since the "prior art suggested that a larger number of elongated grips in the weight plates was beneficial... thus plainly suggesting that one skilled in the art look to the range appearing in the prior art." The court further stated that “[Nonetheless, where there is a range disclosed in the prior art, and the claimed invention falls within that range, there is a presumption of obviousness. But the presumption will be rebutted if it can be shown: (1) That the prior art taught away from the claimed invention, In re Geisler, 116 F.3d 1465, 1471 [43 USPQ2d 13621 (Fed. Cir. 1997); or (2) that there are new and unexpected results relative to the prior art, In re Woodruff, 919 F.2d 1575, 1578 M6 USPQ2d 19341 (Fed. Cir. 1990).  In the present case, there is no teaching away of reducing the concentration of diclofenac from 2.9% wt. to 0.5% wt. disclosed by the combined prior art above. Further, there are no unexpected results demonstrating the criticality of the claimed percent weights of diclofenac in the formulation relative to the prior art.
 Lastly, it is noted that the combined teachings of Lee, Sandborn, Samuels and Kisak do not specifically teach wherein the lidocaine and prilocaine are present in 1.5% wt. to 2.25% wt. of the topical composition. However, it is considered well within the capabilities of one of ordinary skill in the art to optimize the amounts of anesthetic in diclofenac topical cream composition, as the amount of the anesthetics lidocaine and prilocaine is a result effective parameter that will affect the physical properties of the final composition. The amount lidocaine and prilocaine is clearly a results effective parameter that a person of ordinary skill would routinely optimize. Optimization of parameters is a routine practice that would have been obvious for a person of ordinary skill in the art to employ and reasonably would expect success. Moreover, the combination of Lee, Sandborn, Samuels and Kisak provide a range of workable conditions and it would have been customary for an artisan of ordinary skill to determine the optimal amount of lidocaine and prilocaine in the topical diclofenac composition. Furthermore, absent any evidence demonstrating a patentable difference between the composition and the criticality of the claimed amounts, the determination of the optimum workable range(s) given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II) (A) and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) “[W]here the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").

Claims 15-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Lee (US2004/0068007 published 04/08/2004), Sandborn (US 4,575,515 published 03/11/1986), Samuels (US2002/0006435 published 01/17/2002) and Kisak (WO2008/049020 published 04/24/2008) as applied to claims 11, 13-14 above in view of Pain Management Compounding (published online 2010) and Tollefson (US2003/0027817 published 02/06/2003).  
 
  As mentioned above, the combination of Lee, Sandborn, Samuels and Kisak render obvious transdermal cream composition comprising diclofenac, DMSO, propylene glycol, and glycerin, formulated with the anesthetics lidocaine and prilocaine, along with the inactive ingredients of sodium hydroxide, carboxypolymethylene and polyoxyethylene sorbitan fatty acid esters.
 However, the combination of Lee, Sandborn, Samuels and Kisak do not specifically teach incorporating a nerve depressant agent or anti-convulsant agent into the topical diclofenac cream. 
 Pain Management Compounding teaches the preparation of topical gels and creams for the treatment of pain (page 2, line 1, and paragraph 2). Pain Management Compounding teaches the claimed active step of combining several medications into a single topical composition (page 2, paragraph 2). One specific pain composition encompassed in Pain Management Compounding is a topical composition comprising the claimed diclofenac (5%wt.) in combination with the claimed anesthetics prilocaine (2%wt.), lidocaine (4%wt.) and gabapentin (3% wt.) (See composition P3, page 2, paragraph 5).
 Tollefson (US2003/0027817 published 02/06/2003) teaches that gabapentin, lamotrigine and topiramate are each anti-convulsant therapeutic agents effective for the treatment of epilepsy  ([0028], [0031]-[0033]). 
 Therefore, one of ordinary skill in the art prior to the time of the invention would have found it prima facie obvious to incorporate the anti-convulsant gabapentin into the diclofenac composition of Lee, Sandborn, Samuels and Kisak in view of Pain Management Compounding. MPEP 2143 provides rationale for a conclusion of obviousness including (A): Combining prior art elements according to known methods to obtain predictable results; 
In the present case, it was known in the prior art to combine the anticonvulsant gabapentin to diclofenac topical compositions further comprising lidocaine and prilocaine in order to provide analgesia to a patient in need. Accordingly, said artisan would have readily predicted that incorporating gabapentin to the transdermal diclofenac cream of Lee, Sandborn, Samuels and Kisak above would have yielded a composition effective for treating pain in a subject in need. 
Secondly, said skilled artisan would have found it prima facie obvious to substitute the anti-convulsant gabapentin in the composition above, for an alternative anti-convulsant such as lamotrigine or topiramate in view of Tollefson, in order to arrive at the presently claimed. 
MPEP 2143 provides rationale for a conclusion of obviousness including (B) Simple substitution of one known element for another to obtain predictable results;
In the present case, it was known in the prior art to combine an anti-convulsant (gabapentin) to topical creams comprising diclofenac, lidocaine and prilocaine in order to treat pain in a subject in need. Accordingly, said artisan would have readily predicted that substitution of the anti-convulsant gabapentin in the topical creams comprising diclofenac, lidocaine and prilocaine, for an alternative anti-convulsant such as lamotrigine or topiramate, the resulting composition comprising diclofenac, lidocaine and prilocaine and anti-convulsant would have effectively treated pain in a subject in need. 
 Lastly, it is noted that the combined teachings of Lee, Sandborn, Samuels, Kisak, Pain Management Compounding and Tollefson do not specifically teach wherein the lidocaine and prilocaine are present in 2.0% wt. of the topical composition. However, it is considered well within the capabilities of one of ordinary skill in the art to optimize the amounts of anesthetic in diclofenac topical cream composition, as the amount of the anesthetics lidocaine and prilocaine is a result effective parameter that will affect the physical properties of the final composition. The amount lidocaine and prilocaine is clearly a results effective parameter that a person of ordinary skill would routinely optimize. Optimization of parameters is a routine practice that would have been obvious for a person of ordinary skill in the art to employ and reasonably would expect success. Moreover, the combination of Lee, Sandborn, Samuels, Kisak, Pain Management Compounding and Tollefson provide a range of workable conditions and it would have been customary for an artisan of ordinary skill to determine the optimal amount of lidocaine and prilocaine in the topical diclofenac composition. Furthermore, absent any evidence demonstrating a patentable difference between the composition and the criticality of the claimed amounts, the determination of the optimum workable range(s) given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II) (A) and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) “[W]here the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
  
Conclusion
In view of the rejections set forth above, no claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.W.K/Examiner, Art Unit 1628                                                                                                                                                                                                        



/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628